Name: Decision of the EEA Joint Committee No 68/1999 of 28Ã May 1999 amending AnnexÃ XIII (transport) to the EEA Agreement
 Type: Decision
 Subject Matter: maritime and inland waterway transport;  organisation of transport;  United Nations;  deterioration of the environment
 Date Published: 2000-11-09

 Avis juridique important|22000D1109(23)Decision of the EEA Joint Committee No 68/1999 of 28 May 1999 amending Annex XIII (transport) to the EEA Agreement Official Journal L 284 , 09/11/2000 P. 0054 - 0054Decision of the EEA Joint CommitteeNo 68/1999of 28 May 1999amending Annex XIII (transport) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex XIII to the Agreement was amended by Decision No 55/1999 of the EEA Joint Committee of 30 April 1999(1).(2) Commission Directive 98/74/EC of 1 October 1998 amending Council Directive 93/75/EEC concerning minimum requirements for vessels bound for or leaving Community ports and carrying dangerous or polluting goods(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following indent shall be added in point 55a (Council Directive 93/75/EEC) in Annex XIII to the Agreement:"- 398 L 0074: Commission Directive 98/74/EC of 1 October 1998 (OJ L 276, 13.10.1998, p. 7)."Article 2The texts of Directive 98/74/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 29 May 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 28 May 1999.For the EEA Joint CommitteeThe PresidentF. Barbaso(1) See page 15 of this Official Journal.(2) OJ L 276, 13.10.1998, p. 7.